                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

MOORISH SCIENCE TEMPLE OF AMERICA, EX REL.
AARON HUNTER EL,

        Petitioner,                                                     ORDER
 v.
                                                                Case No. 20-cv-86-bbc
 UNITED STATES,

        Defendant.


       Petitioner Aaron Hunter El, seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Petitioner has neither paid the $5 filing fee nor requested leave to proceed without prepayment

of the filing fee. For this case to move forward, petitioner must pay the $5 filing fee or submit

a properly supported motion for leave to proceed without prepayment of the filing fee no later

than February 21, 2020. Any motion for leave to proceed without prepayment of the filing fee

must include a certified copy of an inmate trust fund account statement (or institutional

equivalent) for the six-month period beginning approximately July 29, 2019 through the date

of the petition, January 29, 2020.




                                            ORDER

       IT IS ORDERED that:

              1.      Petitioner Aaron Hunter El, may have until February 21, 2020, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before February 21, 2020, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 30th day of January, 2020.


                                   BY THE COURT:


                                   /s/
                                   PETER OPPENEER
                                   Magistrate Judge
